Exhibit 10.15(b)

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

WHEREAS, Semiconductor Components Industries, LLC (the “Company”) and Bob
Klosterboer (the “Executive”) entered into an Employment Agreement dated as of
March 14, 2008 (the “Agreement”);

WHEREAS, all defined terms used herein shall have the meanings set forth in the
Agreement unless specifically defined herein; and

WHEREAS, the Executive and the Company desire to amend the Agreement as set
forth in this Amendment No. 1 to the Agreement (the “Amendment”).

NOW, THEREFORE, for mutual consideration the receipt of which is hereby
acknowledged, the Agreement is hereby amended as follows:

1. The second to last sentence of Section 5(a) of the Agreement is hereby
amended and restated in its entirety to read as follows:

Notwithstanding the foregoing, to receive the termination related payments and
benefits described in this Section 5, within the time periods described below,
the Executive must execute (and not revoke) a general release and waiver (in a
form reasonably acceptable to the Company) waiving all claims the Executive may
have against the Company, its affiliates (including, without limitation, Parent
(as defined below)), successors, assigns, executives, officers and directors,
and others. The release shall be provided to the Executive on or before the date
that is five (5) days following the Date of Termination and the Executive shall
have twenty-one (21) days following the date on which the release is given to
the Executive to sign and return the release to the Company. The release must be
executed and returned to the Company within the time period described in the
release and it must not be revoked by the Executive during the seven (7) day
revocation period that will be described in the release. Notwithstanding
anything in this Agreement to the contrary, if the Company concludes that the
severance payments described in Section 5(a) constitute a “deferral of
compensation” within the meaning of the Section 409A Regulations, and if the
consideration period that will be described in the release, plus the seven
(7) day revocation period that will be described in the release, spans two
(2) calendar years, the severance payments shall not begin until the second
calendar year.



--------------------------------------------------------------------------------

2. Section 5(c) of the Agreement is hereby amended and restated in its entirety
to read as follows:

(c) Change in Control. If within twenty-four (24) months following a Change in
Control (as defined herein), (i) the Company terminates the Executive’s
employment without Cause; or (ii) the Executive terminates employment with the
Company for Good Reason, then, in addition to all of the benefits provided to
the Executive under Section 5(a) of this Agreement, notwithstanding any
provision in any applicable award agreement between the Company and the
Executive: (i) any outstanding but unvested portion of the Option described in
Section 2(d) or any Assumed AMIS Options (as defined herein) shall vest upon the
Date of Termination; (ii) the Option and any Assumed AMIS Options will remain
fully exercisable until the first to occur of (1) the one-year anniversary of
the Date of Termination, and (2) the tenth anniversary of the grant date of such
option; and (iii) the PBRSU Award described in Section 2(d) and any Assumed AMIS
RSUs (as defined herein) shall vest and become payable upon the Date of
Termination to the extent not previously vested and paid. For purposes of this
Agreement, (x) a “Change in Control” shall have the meaning set forth in the ON
Semiconductor Corporation Amended and Restated Stock Incentive Plan, as it may
be amended from time-to-time; (y) the “Assumed AMIS Options” shall mean the
stock options granted to the Executive by AMIS and assumed by Parent pursuant to
the AMIS Transaction; and (z) the “Assumed AMIS RSUs” shall mean the restricted
stock unit awards granted to the Executive by AMIS and assumed by Parent
pursuant to the AMIS Transaction. In addition, the Executive shall be entitled
to an amount equal to the total target Bonus (as defined above) under the Bonus
Program in effect as of the Date of Termination; provided that if Bonuses are
paid semi-annually as of the Date of Termination the Executive shall be entitled
to an amount equal to two (2) times the total target Bonus for the Performance
Cycle in which the Date of Termination occurs, with such amount paid as soon as
is reasonably practicable after the close of the accounting books and records of
the Company for the relevant Performance Cycle at the same time bonuses are paid
to other active employees, but in no event will payment be made for any
Performance Cycle ending on December 31 before January 1 or after March 15 of
the year following the year in which the Performance Cycle ends. If payment by
such date is administratively impracticable, payment may be made at a later date
as permitted under Treasury Regulation Section 1.409A-1(b)(4)(ii).

3. Section 7 of the Agreement is hereby amended and restated in its entirety to
read as follows:

7. Non-Solicitation. The Executive recognizes that the Company’s employees are a
valuable asset to the Company and represent a substantial investment of Company
time and resources. Accordingly, during the Employment Period and for one
(1) year thereafter, the Executive hereby agrees not to, directly or indirectly,
solicit or assist any other person or entity in soliciting any employee of ON
Semiconductor Corporation (the “Parent”), the Company or any of their
subsidiaries to perform services for any entity (other than the Parent, the
Company or their subsidiaries), or attempt to induce any such employee to leave
the employment of the Parent, the Company or their subsidiaries.

 

2



--------------------------------------------------------------------------------

4. Section 8 of the Agreement is hereby amended and restated in its entirety to
read as follows:

(a) During the Employment Period and thereafter, the Executive shall hold in
strict confidence any proprietary or Confidential Information related to the
Parent, the Company and their affiliates. For purposes of this Agreement,
“Confidential Information” shall mean all information of the Parent, the Company
or any of their affiliates (in whatever form) which is not generally known to
the public, including without limitation any inventions, processes, methods of
distribution, customer lists or customers’ or trade secrets. “Confidential
Information” does not include information that (i) is or becomes part of the
public domain through no fault of the Executive; (ii) is already known to the
Executive and has been identified by the Executive to the Company in writing
prior to the commencement of the Executive’s employment with Company; or
(iii) is subsequently lawfully received by the Executive from a third party not
subject to confidentiality restrictions.

(b) During the Executive’s employment with Company, and at all times thereafter,
the Executive will (i) keep confidential and not divulge, furnish or make
accessible to any person any Confidential Information; and (ii) use the
Confidential Information solely for the purpose of performing the Executive’s
duties of employment and not for the Executive’s own benefit or the benefit of
any other Person. Promptly after the Date of Termination, or at any time upon
request by Company, the Executive shall return to Company any Confidential
Information (in hard copy and electronic formats) in the Executive’s possession.

(c) With the limited exceptions noted below, the Executive shall be permitted to
disclose Confidential Information to the extent, but only to the extent,
(i) Company provides its express prior written consent to such disclosure;
(ii) it is necessary to perform the duties of the Executive’s employment; or
(iii) as required by law; provided, that prior to making any disclosure of
Confidential Information required by law (whether pursuant to a subpoena,
government investigative demand, or other similar process), the Executive must
notify Company of the Executive’s intent to make such disclosure, so that
Company may seek a protective order or other appropriate remedy and may
participate with the Executive in determining the amount and type of
Confidential Information, if any, which must be disclosed to comply with
applicable law.

(d) There are limited exceptions to the above confidentiality requirement if the
Executive is providing information to government agencies, including but not
limited to the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration (or its state
equivalent), and the Securities and Exchange Commission. This Agreement does not
limit the Executive’s ability to

 

3



--------------------------------------------------------------------------------

communicate with any government agencies regarding matters within their
jurisdiction or otherwise participate in any investigation or proceeding that
may be conducted by any government agency, including providing documents or
other information, without notice, to the government agencies. Nothing in this
Agreement shall prevent the Executive from the disclosure of Confidential
Information or trade secrets that: (i) is made: (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
the event that the Executive files a lawsuit alleging retaliation by Company for
reporting a suspected violation of law, the Executive may disclose Confidential
Information or trade secrets related to the suspected violation of law or
alleged retaliation to the Executive’s attorney and use the Confidential
Information or trade secrets in the court proceeding if the Executive or the
Executive’s attorney: (i) files any document containing Confidential Information
or trade secrets under seal; and (ii) does not disclose Confidential Information
or trade secrets, except pursuant to court order. The Company provides this
notice in compliance with, among other laws, the Defend Trade Secrets Act of
2016.

(e) The Executive and the Company agree that the Parent, the Company, and their
affiliates would likely suffer significant harm from the Executive competing
with any or all of the Parent, the Company or their affiliates for a certain
period of time after the Date of Termination. Accordingly, the Executive agrees
that the Executive will not, for a period of one (1) year following the Date of
Termination, directly or indirectly, become employed by, engage in business
with, serve as an agent or consultant to, become a partner, member, principal,
stockholder or other owner (other than a holder of less than 1% of the
outstanding voting shares of any publicly held company) of, or otherwise perform
services for (whether or not for compensation) any Competitive Business (as
defined below) in or from any location in the United States (the “Restricted
Territory”); provided, however, that if (and only if) required by a court of
competent jurisdiction for the provisions of this section to remain valid and
enforceable against the Executive, the Restricted Territory means the state of
Arizona. For purposes of this Agreement, “Competitive Business” shall mean any
individual, partnership, corporation, limited liability company, unincorporated
organization, trust or joint venture, or government agency or political
subdivision thereof that is engaged in, or otherwise competes or has
demonstrated a potential for competing with the Business (as defined below) for
customers of the Company or its affiliates anywhere in the world. For purposes
of this Agreement, “Business” shall mean the design, marketing and sale of
semiconductors in the power, analog, digital signal processing, mixed signal,
advanced logic, discrete and custom devices, data management semiconductors,
memory and standard semiconductor components and integrated circuits offered by
any or all of the Parent, the Company or their affiliates for use in electronic
products, appliances and automobiles, computing, consumer and industrial
electronics, wireless communications, networking, military and aerospace and
medical end-user markets.

 

4



--------------------------------------------------------------------------------

(f) Upon the termination of the Employment Period, the Executive shall not take,
without the prior written consent of the Company, any drawing, blueprint,
specification or other document (in whatever form) of the Parent, the Company or
their affiliates, which is of a confidential nature relating to the Parent, the
Company or their affiliates, or, without limitation, relating to any of their
methods of distribution, or any description of any formulas or secret processes
and will return any such information (in whatever form) then in the Executive’s
possession.

(g) During the Employment Period and at all times thereafter, the Executive
agrees that the Executive will not make (or cause or encourage others to make)
statements that unlawfully defame or disparage the Parent, the Company, their
affiliates and their officers, directors, members or executives. The Executive
hereby agrees to cooperate with the Company in refuting any defamatory or
disparaging remarks by any third party made in respect of the Parent, the
Company, their affiliates or their directors, members, officers or executives.

5. Section 9 of the Agreement is hereby amended by adding the following new
sentence to the end thereof to read as follows:

If the Executive is in breach of any of the provisions of Section 7 or 8 above,
then the time periods set forth in Sections 7 or 8 will be extended by the
length of time during which the Executive is in breach of any of such
provisions.

6. Section 11 of the Agreement is hereby amended by adding the following new
subsection (m) to the end thereof to read as follows:

(m) By signing this Agreement, the Executive agrees to be bound by, and comply
with the terms of the compensation recovery policy or policies (and related
practices) of the Company or its affiliates as such may be in effect from
time-to-time.

7. The Agreement is hereby amended by adding the following new Section 12 to the
end thereof to read as follows:

12. Section 280G of the Internal Revenue Code.

(a) Sections 280G and 4999 of the Internal Revenue Code may place significant
tax burdens on both the Executive and the Company if the total

 

5



--------------------------------------------------------------------------------

payments made to the Executive due to certain change in control events described
in Section 280G of the Internal Revenue Code (the “Total Change in Control
Payments”) equal or exceed the Executive’s 280G Cap. For this purpose, the
Executive’s “280G Cap” is equal to the Executive’s average annual compensation
in the five (5) calendar years preceding the calendar year in which the change
in control event occurs (the “Base Period Income Amount”) times three (3). If
the Total Change in Control Payments equal or exceed the 280G Cap, Section 4999
of the Internal Revenue Code imposes a 20% excise tax (the “Excise Tax”) on all
amounts in excess of one (1) times the Executive’s Base Period Income Amount. In
determining whether the Total Change in Control Payments will equal or exceed
the 280G Cap and result in the imposition of an Excise Tax, the provisions of
Sections 280G and 4999 of the Internal Revenue Code and the applicable Treasury
Regulations will control over the general provisions of this Section 12. All
determinations and calculations required to implement the rules set forth in
this Section 12 shall take into account all applicable federal, state, and local
income taxes and employment taxes (and for purposes of such calculations, the
Executive shall be deemed to pay income taxes at the highest combined federal,
state and local marginal tax rates for the calendar year in which the Total
Change in Control Payments are to be made, less the maximum federal income tax
deduction that could be obtained as a result of a deduction for state and local
taxes (the “Assumed Taxes”)).

(b) Subject to the “best net” exception described in Section 12(c), in order to
avoid the imposition of the Excise Tax, the total payments to which the
Executive is entitled under this Agreement or otherwise will be reduced to the
extent necessary to avoid equaling or exceeding the 280G Cap, with such
reduction first applied to the cash severance payments that the Executive would
otherwise be entitled to receive pursuant to this Agreement and thereafter
applied in a manner that will not subject the Executive to tax and penalties
under Section 409A of the Internal Revenue Code.

(c) If the Executive’s Total Change in Control Payments minus the Excise Tax and
the Assumed Taxes (payable with respect to the amount of the Total Change in
Control Payments) exceeds the 280G Cap minus the Assumed Taxes (payable with
respect to the amount of the 280G Cap), then the total payments to which the
Executive is entitled under this Agreement or otherwise will not be reduced
pursuant to Section 12(b). If this “best net” exception applies, the Executive
shall be fully responsible for paying any Excise Tax (and income or other taxes)
that may be imposed on the Executive pursuant to Section 4999 of the Internal
Revenue Code or otherwise.

(d) The Company will engage a law firm, a certified public accounting firm,
and/or a firm of reputable executive compensation consultants (the “Consultant”)
to make any necessary determinations and to perform any necessary calculations
required in order to implement the rules set forth in this Section 12. The
Consultant shall provide detailed supporting calculations to both

 

6



--------------------------------------------------------------------------------

the Company and the Executive and all fees and expenses of the Consultant shall
be borne by the Company. If the provisions of Section 280G and 4999 of the
Internal Revenue Code are repealed without succession, this Section 12 shall be
of no further force or effect. In addition, if this provision does not apply to
the Executive for whatever reason, this Section shall be of no further force or
effect.

8. The provisions of this Amendment shall be effective as of the date written
below.

9. This Amendment shall amend only the provisions of the Agreement as set forth
herein. Those provisions of the Agreement not expressly amended shall be
considered in full force and effect.

IN WITNESS WHEREOF, the Company and the Executive have caused this Amendment to
be executed as of June 1, 2017.

 

Semiconductor Components Industries, LLC /s/ KEITH D. JACKSON Name: Keith
Jackson Title: Chief Executive Officer and President /s/ BOB KLOSTERBOER Name:
Bob Klosterboer

 

7